DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06/29/2022 has been entered.  Claims 1, 3, 5-9, 11, 13-16, 35, and 38-44 are now pending.

Claim Objections
Claims 43-44 are objected to because of the following informalities:  
In claims 43 and 44, “PDSCH” should change to “a physical downlink shared channel (PDSCH)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, 11, 13-16, 35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0124815 A1) hereinafter “Papasakellariou” in view of Tamaki et al. (US 2013/0114472 A1), hereinafter “Tamaki”.
Regarding claims 1 and 9:
Papasakellariou discloses a resource configuration method, comprising: 
transmitting configuration information of a physical uplink control channel (PUCCH) resource to a terminal; (Paragraph [0129], “a DCI format that a UE detects”); wherein the configuration information comprises format information employed for the PUCCH resource used for feeding back, the format information indicates short PUCCH format of 1 or 2 symbols, or long PUCCH format of 4-14 symbols; and the format information comprises a starting symbol position of the PUCCH formats and a length of the PUCCH format (Para. [0129], “a DCI format … can include a field indicating a slot and a first symbol and a number of symbols in the slot that the UE can assume as being available for the PUCCH transmission. For example, the field can include 2 bits mapping to possible values of 14, 7, 4, or 2 symbols available for the PUCCH transmission. Therefore, a dynamic indication of the number of symbols for a PUCCH transmission can also implicitly indicate use of a short PUCCH or a long PUCCH format for a given UCI payload. For PUCCH transmissions configured by higher layer signaling, the higher layer signaling configures the PUCCH transmission resources including one or more RBs, a first symbol and a duration.”); transmitting downlink control information (DCI), wherein the DCI comprises: and acknowledgement/non-acknowledgement resource indication information; wherein the acknowledgement/non-acknowledgement resource indication information comprises a resource set comprising at least one resource (Para. [0098], [0109], and [0130]).
Papasakellariou does not disclose the DCI comprises a time interval from downlink data to PUCCH resource used for feeding back; wherein the time interval is one of a plurality of preset time intervals.
	Tamaki teaches DCI comprises a time interval from downlink data to PUCCH resource used for feeding back; wherein the time interval is one of a plurality of preset time intervals (Paragraph [0164]-[0165], “a number of subframes between the subframe of the scheduled uplink transmission and the subframe in which the SRNode receives and/or successfully decodes the DCI on the DL control channel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Tamaki to include the feature that the DCI comprises a time interval from downlink data to PUCCH resource used for feeding back, wherein the time interval is one of a plurality of preset time intervals, in order to enable a base station to efficiently configure the timing of a scheduled PUCCH transmission. 
	Regarding claim 3 and 11:
Papasakellarious does not disclose the plurality of preset time intervals are set at equal intervals or unequal intervals.
Tamaki teaches the plurality of preset time intervals are set at equal intervals or unequal intervals (Paragraph [0164]-[0165], a number of subframe, e.g. 1 subframe or 5 subframes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Tamaki to include the feature the plurality of preset time intervals are set at equal intervals or unequal intervals, in order to enable a base station to efficiently configure the timing of a scheduled PUCCH transmission. 
	Regarding claims 5 and 13:
Papasakellariou further discloses wherein the configuration information further comprises at least one of waveform information employed for transmitting the PUCCH resource or frequency hopping identification information of the PUCCH resource. (Para. [0130]).
	Regarding claims 6 and 14:
Papasakellariou further discloses wherein when a length of a transmission format of the PUCCH resource is smaller than or equal to a preset value, the format information is implicitly notified to the terminal. (Para. [0129] and [0169]).
	Regarding claims 7 and 15:
Papasakellariou further discloses when the configuration information comprises the format information employed for the PUCCH resource used for feeding back, the format information is used to implicitly indicate uplink control information (UCI) sent by the terminal. (Para. [0129] and [0169]).
	Regarding claims 8 and 16:
Papasakellariou further discloses wherein when the configuration information further comprises frequency hopping identification information of the PUCCH resource, the frequency hopping identification information comprises: frequency hopping indication information and/or a long-PUCCH resource frequency hopping division indication (Para. [0130]); wherein the frequency hopping indication information comprises an intra-bandwidth part (BP) frequency hopping indication or an inter-BP frequency hopping indication. 
Regarding claim 35:
Papasakellariou discloses a terminal (Fig. 3, 116), comprising: a memory (Fig. 3, 360), a processor (Fig. 3, 340), and a computer program (Fig. 3, 361) stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of: acquiring configuration information of a physical uplink control channel (PUCCH) resource sent by a base station: wherein the configuration information comprises format information employed for the PUCCH resource used for feeding back; the format information indicates short PUCCH format of 1 or 2 symbols, or long PUCCH format of 4-14 symbols; and the format information comprises a starting symbol position of the PUCCH format and a length of the PUCCH format; receiving downlink control information (DCD, wherein the DCI comprises acknowledgement/non-acknowledgement resource indication information; and the acknowledgement/non-acknowledgement resource indication information comprises a resource set comprising at least one resource. (See rejection of claim 1 and 9).
Papasakellariou does not disclose the DCI comprises a time interval from downlink data to PUCCH resource used for feeding back; wherein the time interval is one of a plurality of preset time intervals.
	Tamaki teaches DCI comprises a time interval from downlink data to PUCCH resource used for feeding back; wherein the time interval is one of a plurality of preset time intervals (Paragraph [0164]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Tamaki to include the feature that the DCI comprises a time interval from downlink data to PUCCH resource used for feeding back, wherein the time interval is one of a plurality of preset time intervals., in order to enable a base station to efficiently configure the timing of a scheduled PUCCH transmission. 
Regarding claims 38-42:
See rejections of claims 11 and 13-16.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Tamaki, and further in view of Tang et al. (US 2020/0128542 A1) hereinafter “Tang”.
Regarding claims 43-44:
Papasakellariou and Tamaki do not disclose the time interval is a time interval from PDSCH carrying the downlink data to a PUCCH resource that feeds back HARQ-ACK corresponding to the PDSCH.
Tang teaches the time interval is a time interval from PDSCH carrying the downlink data to a PUCCH resource that feeds back HARQ-ACK corresponding to the PDSCH (Paragraph [0135], Fig. 3N).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Tang to include the feature that the time interval is a time interval from PDSCH carrying the downlink data to a PUCCH resource that feeds back HARQ-ACK corresponding to the PDSCH, in order to enable a base station to dynamically schedule a PUCCH resource for transmitting an ACK/NACK corresponding to a PDSCH. 

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are not persuasive.  
Applicant argues Tamaki does not teach a time interval from downlink data to PUCCH resource used for feeding back.  Specifically, Applicant states (Page 8 of 10, Remarks) “… the time interval included in DCI in amended claim 1 is a time interval from PDSCH carrying DL data to a PUCCH resource that feeds back HARQ-ACK corresponding to the PDSCH. Therefore, the offset included in the DCI format of Tamaki is different from the time interval included in DCI of amended claim 1.”
Examiner respectfully disagrees.  Claim 1 does not specifically recite a time interval from PDSCH carrying DL data to a PUCCH resource.  Claim 1 merely recites a time interval from downlink data to PUCCH resource.  Therefore, Applicant’s argument is moot. 
	Further, Applicant state (Page 9 of 10, Remarks) “Tamaki simply mentions about that “an offset may be included in the DCI format’, however, Tamaki does not involve how to configure the offset included in the DCI format. Therefore, Tamaki also fails to disclose or teach “the time interval is one of a plurality of preset time intervals” as recited in amended claim 1.”
	Examiner respectfully disagrees. Tamaki in [0164] states “The offset value may represent a timing offset indicative of a number of subframes between the subframe of the scheduled uplink transmission and the subframe in which the SRNode receives and/or successfully decodes the DCI on the DL control channel.”  Tamaki in [0165] describes, as an example, the timing offset may be 1 subframe or 5 subframes.  Examiner submits that a subframe is a preset time interval.  Therefore, Tamaki teaches “the time interval is one of a plurality of preset time intervals” as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465